947 F.2d 947
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Carlos A. WILLIAMS, Plaintiff-Appellant,v.Denise QUARLES;  Anthony Palmer;  David Jamrog;  ButchJohnson;  Steven Gosselin;  Tom Burtovoy;  Robert Brown,Jr.;  Dennis Dyke;  Henry N. Grayson;  Charles Sprang;  Dr.Randall Brown;  Tom Phillips;  Steve Kahler, Defendants-Appellees,Allen Haigh;  Richard Stapleton, Defendants.
No. 90-2107.
United States Court of Appeals, Sixth Circuit.
Nov. 7, 1991.

1
Before BOGGS and ALAN E. NORRIS, Circuit Judges, and BERTELSMAN, Chief District Judge.*

ORDER

2
This pro se Michigan prisoner appeals the district court's summary judgment for defendants in this civil rights case filed under 42 U.S.C. § 1983.   He requests the appointment of counsel.   The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon consideration, the panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Carlos A. Williams presented numerous allegations that defendants denied him his constitutional rights.   His assertions included complaints that he was improperly classified, transferred for retaliatory reasons, denied access to the courts, denied personal property, denied appropriate job assignments, given inadequate medical care, and subjected to unconstitutional conditions of confinement.


4
First, it is noted that defendants Haigh and Stapleton were never served.   They are not parties to the action.   See Ecclesiastical Order of the Ism of Am, Inc. v. Chasin, 845 F.2d 113, 116 (6th Cir.1988).


5
Upon review, we conclude that summary judgment was proper.   There is no genuine issue of material fact and defendants are entitled to judgment as a matter of law.   See Fed.R.Civ.P. 56(c);   Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).   The facts are developed in the record and are not in dispute.   Williams's claims of constitutional deprivations are wholly without merit.


6
Accordingly, the request for appointment of counsel is denied and the district court's summary judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable William O. Bertelsman, Chief Judge for the Eastern District of Kentucky, sitting by designation